Exhibit 10.1


AMENDED OPTION AGREEMENT


THIS AGREEMENT is dated for reference the 18th day of April 2011.
 


 
BETWEEN:
 
OROFINO GOLD CORP., a company incorporated pursuant to the laws of Nevada, USA
having an office at Carrera 40, No.10A-65, Barrio El Poblado, Medellìn, Republic
of  Colombia


 
 (“Orofino”)
 
OF THE FIRST PART
 
AND:
 
GROVE STREET PATH INC., a company incorporated pursuant to the laws of Panama
having an office at Calle 50, Global Bank Tower, 11th floor, Panama, Republic of
Panama.
 
 (“Grove Street”)
 
OF THE SECOND PART
 
WHEREAS:
 
 
A. Grove Street and Orofino have existing option agreements wherein Grove

 
 
Street owns a 80% beneficial interest in four mineral concessions known as
JCP-08354X, JGF-09412, 14035 and 12033 (the “Property”) in the country of
Colombia, as more particularly described in Schedule “A” attached hereto;

 
 
B. Orofino desires to acquire and Grove Street has agreed to grant to Orofino::

 
 
(a) an exclusive and irrevocable option to acquire all of Grove Street’s rights,
title and interest in and to the Property (the “Option”); and

 
 
 
(b) the exclusive and irrevocable right and authority during the term of the
Option to:

 
 
(i)
act in Grove Street’s name and stead with respect to all matters connected to
the Property; and

 
 
(ii)
enter on to the Property to conduct reconnaissance, exploration and development
work;

 
 
C. Grove Street and Orofino have agreed to amend the terms of paragraph 3 set
out in the original agreements, and are now amended as shown in this agreement
in paragraph 3. This agreement combines the four previous agreements pursuant to
the Property into one amended agreement as set out herein. The remainder of the
terms and conditions are the same as in the original agreements.

 
NOW THEREFORE THIS AGREEMENT WITNESSES THAT, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Parties, the Parties covenant and agree with each other as follows:
 

 
1

--------------------------------------------------------------------------------

 

1. DEFINITIONS AND INTERPRETATION
 
Definitions
 
For the purposes of this Agreement, including the recitals and any schedules
hereto, unless there is something in the subject matter or context inconsistent
therewith, the following words and expressions shall have the following
meanings:
 
“Agreement” means this Agreement, as amended from time to time;
 
“Mining Work” means every kind of work done on or in respect of the Property or
the products there from by or under the direction of or on behalf of or for the
benefit of a party and, without limiting the generality of the foregoing,
includes assessment work, geophysical, geochemical and geological surveying,
studies and mapping, investigating, drilling, designing, examining, equipping,
improving, surveying, shaft sinking, raising, crosscutting and drifting,
searching for, digging, trucking, sampling, working and procuring minerals,
ores, metals and concentrates, surveying and bringing any mineral claims or
other interest to lease or patent, reporting, and all other work usually
considered to be prospecting, exploration, development and mining work;
 
“Option” means the option granted by the Optionors to Orofino to acquire all of
Grove Street’s direct and indirect right, title and interest in and to the
Property in accordance with Section 3.1 of this Agreement;
 
“Property” means that mineral concessions known as the JCP-08354X, JGF-09412,
14035 and 12033  concessions, as more particularly described in Schedule “A”
attached hereto, together with any surface rights, mineral rights, personal
property and permits associated therewith, and shall include any renewal thereof
and any other form of successor or substitute title thereto;
 
1.2 All references to currency in this Agreement, unless specified otherwise,
are to lawful currency of the United States.
 
1.3 This Agreement shall be governed by and shall be construed and interpreted
in accordance with the laws of Panama.
 
1.4 The division of this Agreement into sections and/or subsections and the
provision of headings for all or any of them are for convenience of reference
only, do not form a part of this Agreement and are not intended to affect
the interpretation of this Agreement.
 
1.5 The following Schedule is attached and forms part of this Agreement:
 
Schedule “A” – JCP-08354X, JGF-09412, 14035 and 12033  concessions;
 
Schedule “B” – Net Smelter Return.
 
1.6 Whenever any provision of any schedule to this Agreement conflicts with any
provision in the body of this Agreement, the provision in the body of this
Agreement shall prevail.  References herein to a schedule shall mean a schedule
of this Agreement.  Reference in any schedule of this Agreement to an agreement
shall mean this Agreement.
 
1.7 Words used herein importing the singular number only shall include the
plural, and vice-versa, and words importing the masculine gender shall include
the feminine and neuter genders, and vice-versa, and words importing persons
shall include firms, partnerships and corporations.
 

 
2

--------------------------------------------------------------------------------

 




1. REPRESENTATIONS AND WARRANTIES
 
2.1 Orofino represents and warrants to the Optionors that:



 
 
(a)
it is a company duly incorporated and validly subsisting and is in good standing
with respect to the filing of its annual reports under the laws of the
jurisdiction of its incorporation;

 
 
(b)
it has full power and authority and capacity to enter into this Agreement and to
carry out the transactions contemplated herein except where regulatory approval
is required;

 
 
(c)
it has duly obtained all corporate authorizations for the execution, delivery
and performance of this Agreement, and such execution, delivery and performance,
and the consummation of the transactions herein contemplated, will not conflict
with, or accelerate the performance required by, or result in any breach of any
covenants or agreements contained in, or constitute a default under, or result
in the creation of any encumbrance, lien or charge under the provisions of its
constating documents or any shareholders' or directors' resolution, indenture,
agreement or other instrument whatsoever to which it is a party or by which it
is bound or to which it may be subject, and will not contravene any applicable
law;

 
2.2 Grove Street, jointly and severally, represents and warrants to Orofino
that:
 
 
(a)
it holds beneficially an 80% of all right, title and interest in and to the
Property;

 
 
(b)
the Property is properly and accurately described in Schedule “A” hereto and is
in good standing under the laws of Colombia wherein the Property is held by a
Colombian corporation called Compania Minera Las Mates S.A.S. a subsidiary of
Grove Street ;

 
 
(c)
the Property, and any mineral or property rights which may result there from, is
free and clear of any and all liens, charges, royalties or encumbrances of any
kind and is not subject to any right, claim or interest of any other person;

 
 
(e)
all taxes, assessments, rentals, levies or other payments relating to the
Property and required to be made to any government authority have been made and
to the best of Grove Street’s knowledge, the Property is in good standing with
all applicable government authorities;

 
 
(g)
it has not received from any government authority any notice of, or
communication relating to, any actual or alleged environmental claims, and there
are no outstanding work orders or actions required to be taken relating to
environmental matters respecting the Property or any operations carried out
thereon;

 
 
(h)
it has and will continue to make available to Orofino all information in his
possession or control relating to work done on or with respect to the Property
which could possibly be considered to be materially significant in indicating
whether the Property might or might not have the potential for economic
mineralization;

 
2.3 The representations and warranties hereinbefore set out are conditions on
which the parties have relied in entering into this Agreement, are to be
construed as both conditions and warranties and shall, regardless of any
investigation which may have been made by or on behalf of any party as to the
accuracy of such representations and warranties, survive the closing of the
transactions contemplated herein and the acquisition of any interest in the
Property hereunder, and each of the parties will indemnify and save the other
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation or warranty contained in this
Agreement.

 
3

--------------------------------------------------------------------------------

 

3. OPTION
 
3.1 Grove Street hereby grants to Orofino the sole and irrevocable right and
option to acquire an undivided 80% interest in and to the Property, subject to
an NSR payable to Grove Street as set out in section 3.4 of this Agreement, for
the consideration and upon the terms and conditions set forth in this Agreement
 
3.2 In aggregate consideration for the Option, Orofino shall:
 
 
(a)
pay to Grove Street cash payments as follows:

 
 
(i)
$5,000 on or before November 30, 2010; (paid)

 
 
(ii)
an additional $100,000 on or before January 31, 2011; (paid)

 
 
(iii)
an additional $150,000 on or March 31, 2011; ([paid]

 
 
(iv)
an additional $50,000 on April 18, 2011 (paid) and

 
 
(v)
$900,000 every six months starting October 1, 2011.of which Orofino may pay
one-half by way of issuing restricted common shares of Orofino to Grove Street
at a 10-day average trading price at the option of Orofino.

 


 
(b)
allot and issue to Grove Street, as fully paid and non-assessable, the Shares as
follows:



 
(i)
24,000,000 Shares on or before March 31, 2011; (issued)

 
 
(ii)
10,000,000 Shares on or before March 31, 2012; and

 
 
(iii)
10,000,000 Shares on or before December 31, 2012;



 
(cumulatively, the “Option Price”).
 
3.3 Upon completion of the payments to Grove Street in accordance with 3.2(a),
(b) and (c) above, Orofino shall be deemed to have exercised the Option and
earned an undivided 100% interest in and to the Property (the “Option
Exercise”).  Forthwith upon the Option Exercise, Grove Street shall transfer to
Orofino 80% of all of his right, title and interest in and to the Property for
no further consideration, subject only to the balance of the 20% interest which
can be purchased by Grove Street pursuant to the underlying agreement with the
owner and such terms and conditions shall be made available to Orofino for its
acquisition of 100 % of the Property with a 15% margin to Grove Street.
 
3.4 Grove Street shall be entitled to and Orofino shall pay to Grove Street a
three percent (3%) Net Smelter Return (the “NSR”), calculated and paid as set
forth in Schedule “B” hereafter.
 
3.5 Orofino hereby irrevocably and exclusively grants to Grove Street for good
and valuable consideration as set forth in this Agreement, the option NSR to
purchase fifty percent (50%) of the NSR for the price of one million dollars
($1,000,000.00).  The NSR Option shall be exercisable at Orofino’s sole
discretion at any time up to and including the fifth anniversary of this
Agreement.
 

 
4

--------------------------------------------------------------------------------

 

4. OROFINO’S RIGHTS
 
4.1 Except as otherwise provided in this Agreement, until the Option is
exercised or terminated in accordance with the terms of this Agreement, Orofino,
its employees, agents and independent contractors shall have the sole and
exclusive right(subject to applicable Legislation) to:
 
 
(a)
enter in, under or upon the Property and to conduct Mining Work;

 
 
(b)
exclusive and quiet possession of the Property;

 
 
(c)
bring upon the Property and to erect thereon such mining facilities as it may
consider advisable; and

 
 
(d)
remove from the Property and dispose of for its own account ore or mineral
products for the purpose of bulk sampling, pilot plant or test operations.

 
4.2 Subsequent to the exercising of the Option and prior to the completion of
payments due pursuant to section 3.2(b), Orofino shall have the right to return
all right, title and interest in and to the Properties to Grove Street and
thereupon Orofino shall be released from all obligations to make any further
payments in accordance with section 3.2(b).
 
5. POWERS, DUTIES AND OBLIGATIONS OF OROFINO
 
5.1 Until the Option is exercised or terminated in accordance with the terms of
this Agreement, Orofino shall have the full right, power and authority to do
everything necessary or desirable to carry out an exploration program on the
Property and to determine the manner of exploration and development of the
Property and, without limiting the generality of the foregoing, the right, power
and authority to:
 
 
(a)
regulate access to the Property, subject only to Section 5.2(b) below;

 
 
(b)
employ and engage such employees, agents and contractors as it may consider
necessary or advisable to carry Mining Work on the Property and in this
connection to delegate any of its powers and rights hereunder;

 
 
(c)
execute all documents, deeds and instruments, do or cause to be done all such
acts and things and give all such assurances as may be necessary to maintain
good and valid title to the Property and to give effect to the foregoing Grove
Street hereby irrevocably constitutes Orofino his true and lawful attorney until
the earlier of the termination of this Agreement and the exercise of the Option.

 
5.2 Until the Option is exercised or terminated in accordance with the terms of
this Agreement, Orofino shall:
 
 
(a)
keep the Property free and clear of all liens and encumbrances arising from its
operations hereunder (except liens contested in good faith by Orofino) and in
good standing by the doing and filing, or payment in lieu thereof, of all
necessary assessment work and payment of all taxes required to be paid and by
the doing of all other acts and things and the making of all other payments
required to be made which may be necessary in that regard;

 
 
(b)
permit Grove Street and his representatives, at their own risk and expense,
access to the Property at all reasonable times and to all records prepared by
the Company in connection with the Mining Work.  Orofino shall prepare and
deliver to Grove Street a comprehensive annual report on all Mining Work
conducted by Orofino on the Property each year.  Orofino shall further provide
to Grove Street frequent updates on Mining Work and all material results from
Mining Work.

 

 
5

--------------------------------------------------------------------------------

 

 
(c)
conduct all work on or in respect to the Property in a careful and miner like
manner and in accordance with the applicable laws of Colombia, and indemnify and
save Grove Street harmless from any and all claims, suits or actions made or
brought against Grove Street as a result of work done by Orofino on or with
respect to the Property; and

 
 
(d)
maintain true and correct books, accounts and records of operations hereunder.

 
5.3 During the term of the Option, Orofino shall pay all taxes, have Grove
Street complete and file all assessment work and make all necessary payments and
do such further and other acts as may be required to maintain the Property in
good standing and shall not abandon or terminate the Option at a time less than
60 days prior to the date on which any act is required to maintain the Property
in good standing.
 
6. TERMINATION OF OPTION
 
6.1 In the event of default in the performance of the requirements of Section
3.2, then, subject to the provisions of Section 6.3 of this Agreement, the
Option and this Agreement shall terminate.
 
6.2 Orofino shall have the right at any time to terminate this Agreement by
giving 30 days written notice of such termination to Grove Street and upon the
effective date of such termination this Agreement shall be of no further force
and effect except Orofino shall be required to satisfy any requirements which
may have accrued to that date under the provisions of this Agreement which have
not been satisfied.
 
6.3 Notwithstanding any other provision of this Agreement, in the event of
termination of this Agreement, Orofino shall:
 
 
(a)
deliver to Grove Street any and all reports, samples, drill cores and
engineering data of any kind whatsoever pertaining to the Property or related to
Mining Work which have not been previously delivered to Grove Street;

 
 
(b)
remove all introduced materials, supplies and equipment form the Property,
provided however, that Grove Street may retain ore and, at the cost of Orofino,
dispose of any such materials, supplies or equipment not removed by Orofino from
the Property within one hundred and eighty (180) days of termination;

 
 
(c)
ensure that, at the effective date of termination of this Agreement, the
Property are free and clear of all liens and encumbrances arising from its
operations hereunder (except liens contested in good faith by Orofino) and in
good standing for at least the next ensuing 24 months whether by having done and
filed, or paid in lieu thereof, all assessment work necessary for that purpose.

 
7. CONFIDENTIALITY
 
7.1 All information and data concerning or derived from Mining Work shall be
confidential and, except to the extent required by law or by regulations of any
securities commission, stock exchange or other regulatory body, shall not be
disclosed to any person other than a party’s professional advisors with the
prior written consent of the other party which consent shall not be unreasonably
withheld.
 
8. NOTICE
 
8.1 Any formal notice between the Parties hereto shall be in writing and will be
either personally delivered or sent by facsimile or by registered mail to the
appropriate party at the address noted for that party on the first page of this
Agreement, or such other address as may be designated by a party in a written
notice sent to the other party in accordance with this paragraph.  Any notice or
other communication will be effective five calendar days from the day that it
was sent, or if given by personal delivery or facsimile, the day following its
receipt.
 

 
6

--------------------------------------------------------------------------------

 

9. FORCE MAJEURE
 
9.1 No party will be liable for its failure to perform any of its obligations
under this Agreement due to a cause beyond its reasonable control including, but
not limited to, acts of God, fire, storm, flood, explosion, strikes, lockouts or
other industrial disturbances, acts of public enemy, war, riots, laws, rules and
regulations or orders of any duly constituted governmental authority, or
non-availability of materials or transportation (each an “Intervening Event”).
 
9.2 All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.
 
9.3 A party relying on the provisions of 9.1 hereof, insofar as possible, shall
promptly give written notice to the other party of the particulars of the
Intervening Event, shall give written notice to all other parties as soon as the
Intervening Event ceases to exist, shall take all reasonable steps to eliminate
any Intervening Event and will perform its obligations under this Agreement as
far as practicable, but nothing herein will require such party to settle or
adjust any labour dispute or to question or to test the validity of any laws,
rule, regulation or order of any duly constituted governmental authority or to
complete its obligations under this Agreement if any Intervening event renders
completion impossible.
 
10. DEFAULT
 
10.1 If a party (the “Defaulting Party”) is in default of any requirement herein
set forth, the party affected by such default (the “Non-Defaulting Party”) shall
give written notice to the Defaulting Party within thirty (30) days of becoming
aware of such default, specifying the default.  Upon receiving notice of such
default, the Defaulting Party shall have thirty days from the date of receipt of
such notice to cure the default (the “Cure Period”) and if it does so within the
Cure Period, it shall not loose any rights under this Agreement, nor shall the
Agreement or the Option terminate, nor shall the Non-Defaulting Party have any
rights, remedies or cause of action pursuant to this Agreement, or otherwise
hereunder as a result of such default.   If the Defaulting Party fails to cure
the default within the Cure Period, the Non-Defaulting Party shall thereafter be
entitled to seek any remedy it may have on account of such default.
 
11. ASSIGNMENT
 
11.1 Orofino may, at its sole discretion, assign its interest in this Agreement,
in whole or in part, and the Option to a related or affiliated person without
the consent or approval of Grove Street provided that such person agrees to
abide by the terms of this Letter Agreement and to assume all of the liabilities
and obligations of Orofino under this Agreement, whether accruing before or
becoming due after such assignment.
 
12. OPTION ONLY
 
12.1 This Agreement provides for an option only and, except as specifically
provided otherwise, nothing herein contained shall be construed as obligating
Orofino to do any acts or make any payments hereunder and any act or acts or
payment or payments as shall be made hereunder shall  not be construed as
obligating Orofino to do any further act or make any further payment.
 

 
7

--------------------------------------------------------------------------------

 

13 GENERAL
 
13.1 This Agreement embodies the entire agreement and understanding between the
parties hereto and supersedes all prior agreements and undertakings, whether
oral or written, relative to the subject matter hereof.
 
13.2 The recitals set out at the beginning of this Agreement form part of this
Agreement.
 
13.3 This Agreement may only be changed by an agreement in writing, duly
executed by the party or parties against which enforcement, waiver, change,
modification or discharge is sought.
 
13.4 Time shall be of the essence of this Agreement.
 
13.5 Upon the written request of either of the parties hereto, the other party
agrees to furnish such additional further assurances or documents as may be
reasonably necessary to carry out the intent, purposes and terms of this
Agreement.
 
13.6 This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors, permitted assigns, heirs,
administrators and legal representatives.
 
13.7 If any provision of this Agreement is determined to be illegal, invalid or
unenforceable in whole or in part, such illegality, invalidity or
unenforceability will attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof will continue
in full force and effect.
 
13.8 Waiver of any provisions herein by any party hereto shall not be construed
as a waiver of any other provisions or terms of this Agreement.
 
13.9 This Agreement may be executed in counterparts each of which may be
delivered by facsimile.  Each executed counterpart shall be deemed to be an
original and all such counterparts when read together shall constitute one and
the same instrument.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 


GROVE STREET PATH INC.       OROFINO GOLD CORP.
 
 
[sigs1.jpg]



 
8

--------------------------------------------------------------------------------

 



SCHEDULE "A"
 


 
JCP-08354X, JGF-09412, 14035 and 12033 in the Department of Bolivar, Colombia
 

 
9

--------------------------------------------------------------------------------

 

SCHEDULE "B"
 
NET SMELTER RETURN
Calculation
 
An NSR shall consist of the specified percentage of the actual net proceeds
received by Orofino from the sale of minerals mined and removed from the
Property after deduction from such proceeds all reasonable costs, charges and
expenses to Orofino, both direct and indirect, including the following:
 
 
(a)
custom smelting costs, treatment charges and penalties including, but not
limited to, metal losses, penalties for impurities and charges for refining,
selling and handling by the smelter, refinery or other purchaser; provided,
however, in the case of leaching operations or other solution mining techniques,
where the metal being treated is precipitated or otherwise directly derived from
such leach solution, all processing and recovery costs incurred, beyond the
point at which metal being treated is in solution, shall be considered treatment
charges;

 
 
(b)
costs of handling, transporting and insuring ores, minerals and other materials
or concentrates from the Property or from a concentrator, whether situated on or
off the Property, to a smelter, refinery or other place of treatment; and

 
 
(c)
ad valorem taxes and royalties and taxes based upon production, but not income
taxes.

 
2.  Timing of Calculation
 
The NSR shall be calculated as at the end of each quarter of the applicable
fiscal year.
 
3. Payment
 
Orofino shall pay the NSR on or before the last day of the next following
quarter and shall be delivered along with a statement indicating in reasonable
detail the calculation of the  NSR paid.
 
4. Audited Statements
 
Orofino shall have an audited statement prepared by its auditors for each year
in which the NSR is payable by the 30th of June in the following year and
Orofino shall deliver a copy of this statement to Grove Street.
 
5. All Payments Final
 
All payments of the NSR shall be deemed final and in full satisfaction of all
obligations of Orofino with regard to the NSR if such payment or the calculation
thereof are not disputed by the recipient within 90 days after receipt of the
audited statement.
 
6. Bulk Sampling
 
Orofino may remove reasonable quantities of ore and rock from the Property to a
maximum of 10,000 tonnes for the purpose of bulk sampling and of testing, and
there shall be no NSR payable with respect thereto, unless revenues are derived
therefrom.
 

 
10

--------------------------------------------------------------------------------

 

7. Commingling of Ore
 
Ore from the Property may be commingled with ores from the other or with ores
produced from other Property owned or controlled by Orofino or any other party,
provided that reasonable practices and procedures for weighing, sampling and
assaying are adopted in order to determine the amounts of products derived from,
or attributable to, ore mined or produced from the Property.  Orofino shall
ensure that accurate records of the results of such sampling, weighing and
assaying with respect to any ore mined and produced from the Property.  Grove
Street shall have the right to examine such records at all reasonable times.
 
8. Decision to Produce
 
Any decision to place the Property into production shall be at the sole
discretion of Orofino, which shall be under no obligation to place the Property
into production and, in the event that the Property are placed into production,
Orofino shall have the unfettered right to suspend or curtail any such operation
as it may determine at its sole discretion.
 



 
11

--------------------------------------------------------------------------------

 
